Third District Court of Appeal
                               State of Florida

                         Opinion filed October 26, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-167
                         Lower Tribunal No. 99-25952
                             ________________


                                Vernon Scott,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Richard Hersch,
Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant
Attorney General, for appellee.


Before WELLS, SALTER and EMAS, JJ.

      WELLS, Judge.
      We affirm the designation of Vernon Scott as a sexual predator without

prejudice to his filing a timely and appropriate motion to withdraw his underlying

plea under Florida Rule of Criminal Procedure 3.850.

      Affirmed.




                                        2